United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50703
                        Conference Calendar



UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

CARLOS NOE SALAZAR-MONTES, also known as
Carlos Noe Salazar, also known as Carlos Salazar,

                                    Defendant-Appellant,

                         Consolidated with
                            No. 04-50704

UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

CARLOS NOE SALAZAR, also known as Carlos Salazar,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:04-CR-299-ALL-FM
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Carlos Noe

Salazar-Montes raises arguments that are foreclosed by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50703
                        c/w No. 04-50704
                               -2-

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

which held that a prior conviction is a sentencing factor under

8 U.S.C. § 1326(b)(2) and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.